     Case 3:19-cv-02110-DMS-DEB Document 45 Filed 04/09/21 PageID.551 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    ROBERT MCCULLOCK,                                 Case No.: 3:19-cv-2110-DMS-DEB
12                                     Plaintiff,
                                                        ORDER:
13    v.
      N. SCHARR, et al.,                                (1) RESETTING TELEPHONIC
14
                                                        MANDATORY SETTLEMENT
15                                  Defendants.         CONFERENCE;
16
                                                        (2) GRANTING MOTION TO
17                                                      EXCUSE APPEARANCE OF
                                                        INDIVIDUAL DEFENDANTS; and
18
19                                                      (3) DENYING REQUEST FOR CDCR
                                                        COUNSEL TO BE ON TELEPHONIC
20
                                                        STANDBY
21
                                                        [ECF No. 38]
22
23         On April 5, 2021, Magistrate Judge Daniel E. Butcher referred the Mandatory
24   Settlement Conference (“MSC”) in this matter, as well as the related Ex Parte Application
25   to Excuse Appearance of Defendants and to Allow Counsel Appearing on Behalf of CDCR
26   to Appear Telephonically at the MSC (ECF No. 38), to the undersigned. ECF No. 42.
27         Accordingly, IT IS ORDERED that the MSC will be held on May 17, 2021 at
28    2:00 p.m. before Magistrate Judge Allison H. Goddard. Since Plaintiff is incarcerated in

                                                    1
                                                                            3:19-cv-2110-DMS-DEB
     Case 3:19-cv-02110-DMS-DEB Document 45 Filed 04/09/21 PageID.552 Page 2 of 6



 1   a penal institution, the MSC will take place telephonically for all attendees. Although the
 2   Court has tentatively reserved the date and time with the Richard J. Donovan Correctional
 3   Facility, counsel for Defendant must contact the correctional facility to make any further
 4   arrangements necessary to ensure Plaintiff’s appearance by telephone.
 5         The Court authorizes the parties to call the chambers teleconference line at 1-877-
 6   873-8018 and use 8367902 as the access code on the day of the conference.
 7         The Court issues the following Mandatory Procedures to govern the MSC:
 8         1.      Full settlement authority is required. A party or party representative with full
 9   and complete authority to enter into a binding settlement must be present at the
10   Settlement Conference. Full authority to settle means that a person must be authorized to
11   fully explore settlement options and to agree at that time to any settlement terms acceptable
12   to the parties. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th
13   Cir. 1989). The person needs to have “unfettered discretion and authority” to change the
14   settlement position of a party. Pitman v. Brinker Int’l, Inc., 216 F.R.D. 481, 485–86 (D.
15   Ariz. 2003). One of the purposes of requiring a person with unlimited settlement authority
16   to attend the conference is that the person’s view of the case may be altered during the
17   face-to-face conference. Id. at 486. Limited or sum certain authority is not adequate. Nick
18   v. Morgan’s Foods, Inc., 270 F.3d 590, 595–97 (8th Cir. 2001). A person who needs to
19   call another person who is not present before agreeing to any settlement does not have
20   full authority.
21         2.      Each side must prepare a Settlement Conference Statement, which will be
22   served on the opposing party and lodged with the Court no later than May 10, 2021.
23   Defendant’s       Statement   must    be   lodged     in   .pdf   format    via    email    to
24   efile_goddard@casd.uscourts.gov (not filed). Plaintiff’s Statement may be mailed to:
25                       Chambers of Magistrate Judge Allison H. Goddard
                                221 West Broadway, Suite 3142
26
                                   San Diego, California 92101
27
28

                                                   2
                                                                                3:19-cv-2110-DMS-DEB
     Case 3:19-cv-02110-DMS-DEB Document 45 Filed 04/09/21 PageID.553 Page 3 of 6



 1         The Settlement Conference Statement shall not exceed 10 pages of text and 20 pages
 2   of exhibits. Exhibits must be bookmarked within the .pdf file sent by Defendants. The
 3   substance of the Settlement Conference Statement must comply fully with the Judge
 4   Goddard’s Mandatory Settlement Conference Rules, which require the Statement to
 5   include:
 6               A.    Substance of the Suit
 7
                              i.     A brief statement of the facts of the case.
 8
                            ii.   The claims and defenses, including the statutory or other
 9
                       grounds upon which the claims are founded.
10
                             iii. A summary of the proceedings to date, including a list of
11
                       the motions previously made, their dispositions, and any pending
12                     motions.
13
                              iv.    A statement of facts not reasonably in dispute.
14
                             v.      A list of the key facts in dispute and the specific evidence
15
                       relevant to a determination of those facts.
16
                             vi.    Any discrete issue that, if resolved, would facilitate the
17
                       resolution of the case.
18
                               vii. A brief statement of the issues of law with respect to
19
                       liability and damages. The statement must be supported by legal
20                     authority, but extended legal argument is not necessary.
21
                 B.    Relief Sought. A statement of the relief sought, including an
22               itemization of damages and any other non-monetary relief.
23
                 C.    Settlement Discussions/Proposal and Response. Except to the extent
24               prohibited by applicable rules of privilege, describe the history and status of
                 any settlement negotiations.
25
26         In addition, the parties must submit the following information either in the
27   Settlement Conference Statement or the Confidential Settlement Letter (discussed in
28   Paragraph 3 below):

                                                 3
                                                                              3:19-cv-2110-DMS-DEB
     Case 3:19-cv-02110-DMS-DEB Document 45 Filed 04/09/21 PageID.554 Page 4 of 6



 1
                 A.    Settlement Analysis:
 2
 3                           i.     For each principal claim and defense, a forthright
                       evaluation of the strengths, weaknesses, likelihood of prevailing, and
 4
                       key legal authorities.
 5
                             ii.   The party’s perspective regarding why parties’
 6
                       assessments of the settlement value of the case differ.
 7
                 B.     Litigation Costs: A statement of litigation costs and attorney fees
 8
                 incurred to date, as well as the estimated costs, fees, and time projected for
 9               further discovery, pretrial proceedings, and trial. If a party seeks attorney
                 fees and costs, that party shall provide the legal basis for the claim and
10
                 sufficient information to evaluate the amount of fees claimed.
11
                 C.     Other Information: Include any other information that might be
12
                 pertinent to settlement, including the following:
13
                             i.      What needs of your client must be met for the parties to
14
                       reach a settlement?
15
                              ii.    What needs of the opposing party must be met to reach
16
                                     a settlement?
17
                              iii. A description of the main obstacles (factual, legal, or
18
                       other) to reaching agreement, and what might be done to solve them.
19
                              iv.    Do you have enough information to discuss settlement
20
                       and, if not, what additional information is needed?
21
                              v.   What are the consequences to each side if no settlement
22
                       is reached?
23
                 D.    A realistic settlement figure or terms that, given all the circumstances,
24
                 the party submitting the Confidential Settlement Letter would consider
25               seriously.
26
                 E.     Where the party is insured or is a governmental entity, any foreseeable
27               barriers to insurance coverage or approval of a proposed settlement, or
                 special concerns that the insurer or governmental entity might want
28

                                                  4
                                                                              3:19-cv-2110-DMS-DEB
     Case 3:19-cv-02110-DMS-DEB Document 45 Filed 04/09/21 PageID.555 Page 5 of 6



 1                addressed.
 2
           3.     Each party may also prepare an optional Confidential Settlement Letter for
 3
     the Court’s review only, to be lodged with the Court no later than May 10, 2021.
 4
     Defendants     must       lodge   the   Letter    in    .pdf    format    via    email     to
 5
     efile_goddard@casd.uscourts.gov (not filed). Plaintiff’s Statement may be mailed to:
 6
                       Chambers of Magistrate Judge Allison H. Goddard
 7                            221 West Broadway, Suite 3142
                                 San Diego, California 92101
 8
 9         Should a party choose to prepare a Letter, it may not exceed 5 pages of text. The
10   substance of the Settlement Conference Letter must comply fully with the Judge Goddard’s
11   Mandatory Settlement Conference Rules, outlined above in Paragraph 2.
12        Additionally, on March 10, 2021, Defendants filed an ex parte motion asking that
13   they be excused from attending the MSC. ECF No 38. The named Defendants are a
14   correctional officer, a correctional sergeant, two correctional lieutenants, and an associate
15   warden working at the Richard J. Donovan Correctional Facility. Id. at 2. Defendants
16   explain that the facility would suffer hardship by having to call in replacements for all
17   Defendants to attend the MSC at the same time, and that their presence will not facilitate
18   settlement. See id. at 1-3. Significantly, the attorney appearing on behalf of California
19   Department of Corrections and Rehabilitation (“CDCR”) has authority to enter into
20   settlement agreements on behalf of all Defendants. Id. at 2.
21        Because defense counsel will have full settlement authority, and in consideration of
22   the reasons of hardship stated in the motion, the Court GRANTS the request to excuse the
23   appearance of the individual Defendants.
24         However, in the ex parte motion, Defendants also request that the attorney for CDCR
25   who has settlement authority be permitted to appear by telephone standby. Id. at 1, 3. In
26   support, Defendants explain that the attorney appearing on behalf of CDCR is stationed in
27   Sacramento and oversees numerous litigation matters, and that it would thus be “a hardship
28

                                                   5
                                                                               3:19-cv-2110-DMS-DEB
     Case 3:19-cv-02110-DMS-DEB Document 45 Filed 04/09/21 PageID.556 Page 6 of 6



 1   for that attorney to be unavailable to the tend to the State’s business while traveling to San
 2   Diego and attending the settlement conference.” Id. at 3.
 3         To the extent the Defendants are requesting that the attorney with full settlement
 4   authority be available on telephonic standby, rather than attending the entire MSC
 5   telephonically, that request is DENIED. The Court finds that Defendants have not
 6   established good cause to excuse the telephonic attendance of a representative with full
 7   settlement authority. The stated basis for hardship is moot given that the MSC will take
 8   place telephonically. While the Court acknowledges that the CDCR representative will
 9   have to set aside time to appear by video, that same time would have to be set aside in order
10   to be immediately available by phone during the conference. Further, during an MSC, the
11   Court spends a significant amount of time shuttling back and forth between the breakout
12   rooms for each party, which gives each side plenty of breaks to make phone calls, check
13   and respond to email, and attend to other matters. Most importantly, as set forth above, the
14   Court requires the attendance of a person with full settlement authority in part because such
15   person’s view of the case may be altered during the face-to-face conference. Supra ¶ 1.
16   Given this important benefit associated with real-time attendance, the Court will deny the
17   request to permit the CDCR representative with full settlement authority to be on
18   telephonic standby, rather than attending telephonically.
19        For these reasons, the Court GRANTS IN PART and DENIES IN PART
20   Defendants’ ex parte Application (ECF No. 38). Defendants are excused from telephonic
21   attendance at the ENE, but counsel for the CDCR with full settlement authority must attend
22   the MSC by telephone.
23        IT IS SO ORDERED.
24   Dated: April 9, 2021
25
26
27
28

                                                   6
                                                                               3:19-cv-2110-DMS-DEB
